SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33852 VirnetX Holding Corporation (Exact name of registrant as specified in its charter) Delaware 77-0390628 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5615 Scotts Valley Drive, Suite 110 Scotts Valley, California (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (831) 438-8200 Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the Registrant’s Common Stock as of November 6, 2009 was 39,750,927. EXPLANATORY NOTE This Quarterly Report on Form10-Q/A amends the Quarterly Report on Form 10-Q for the period ended September 30, 2009 originally filed by VirnetX Holding Corporation (the “Company”) with the Securities and Exchange Commission (“SEC”) on November 9, 2009.The following items have been amended: · Part I — Item 1. Financial Statements; · Part I — Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations; · Part I — Item 4. Controls and Procedures · Part II — Item 1A. Risk Factors; and · Part II — Item 6. Exhibits As disclosed in a Current Report on Form8-K the Company filed with the SEC on January 31, 2011, the Company’s Audit Committee determined on January 25, 2011 that the Company’s previously filed financial statements for: (i) the fiscal quarter ended September 30, 2009 included in the Form10-Q filed with the SEC on November 9, 2009, (ii) the fiscal year ended December 31, 2009 included the Form 10-K filed with the SEC on March 31, 2010, (iii) the fiscal quarter ended March 31, 2010 included in the Form 10-Q filed with the SEC on May 7, 2010, (iv) the fiscal quarter ended June 30, 2010 included in the Form 10-Q filed with the SEC on August 9, 2010 and (v) the fiscal quarter ended September 30, 2010 included in the Form 10-Q filed with the SEC on November 8, 2010, needed to be restated to correct the accounting for certain derivative instruments (the Series I Warrants issued by the Company in a private placement transaction in September 2009 discussed below) in such financial statements, which were previously recorded as equity instruments.Please refer to Note 2, “Restatements” to the Notes to Condensed Consolidated Financial Statements. The Company has performed a re-assessment of the Series I Warrants to purchase 2,619,036 shares of common stock that were issued in connection with its September 2009 private placement and has concluded that the Series I Warrants are liabilities within the scope of Accounting Standards Codification 815-40, “Derivatives and Hedging – Contracts in Entity’s Own Equity” (“ASC 815-40”), formerly Emerging Issues Task Force Issue No. 07-05, “Determining Whether an Instrument (or Embedded Feature) Is Indexed to an Entity’s Own Stock” (“EITF 07-05”), because the Series I Warrants contain a provision requiring a weighted average adjustment to the exercise price of the Series I Warrants in the event the Company issues common stock, or securities convertible into or exercisable for common stock, at a price per share lower than such exercise price.Accordingly, the Series I Warrants should have been accounted for as a derivative liability, measured at fair value, with changes in fair value recognized as gain or loss for each reporting period thereafter. The following tables (in thousands, except per share amounts) show the effects of the restatement on the Company's condensed consolidated balance sheet as of September 30, 2009 and condensed consolidated statements of operations for the nine month period ended September 30, 2009: 9/30/2009 As Previously Reported As Restated Liabilities and stockholders’ deficit Current Liabilities Warrant liability $ — $ 6,869 Total current liabilities $ 4,244 $ 11,113 Stockholders’ Deficit Additional paid-in capital $ 32,931 $ 26,062 Accumulated deficit $ (33,001 ) $ (33,001 ) Total stockholders’ deficit $ (66 ) $ (6,935 ) Total liabilities and stockholders’ deficit $ 4,298 $ 4,298 Except as described above, no other amendments are being made to the disclosures presented in the original Form10-Q.This amended Form10-Q does not reflect events occurring after the filing of the original Form10-Q, or modify or update the disclosure contained therein in any other way other than as required to reflect the amendments discussed above.Information not affected by the restatement is unchanged and reflects the disclosures made at the time of the original filing of the Form 10-Q with the SEC on November 9, 2009. -2- VIRNETX HOLDING CORPORATION INDEX Page PART I — FINANCIAL INFORMATION Item 1 — Financial Statements(Unaudited) 4 Condensed Consolidated Balance Sheets at September 30, 2009 (restated) and December 31, 2008 4 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2009 and 2008 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 23 Item 4 — Controls and Procedures 23 PART II — OTHER INFORMATION Item 1 — Legal Proceedings 24 Item 1A — Risk Factors 25 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3 — Defaults Upon Senior Securities 44 Item 4 — Submission of Matters to a Vote of Security Holders 44 Item 5 — Other Information 44 Item 6 — Exhibits 44 -3- Index PART I — FINANCIAL INFORMATION ITEM 1 — FINANCIAL STATEMENTS Restatement of 2009 Financial Statements As discussed in Note 2 to the Financial Statements, the Company restated its financial statements for the period ended September 30, 2009.On January 25, 2011, the Company determined that certain provision in ASC 815-40, which was effective January 1, 2009, were not, butshould have been applied to the Series I Warrants issued in a private placement transaction in September 2009. The application of these certain provisions resultedin a reclassification of the Series I Warrants as a derivative liability, measured at fair value, with changes in fair value recognized as part of other income or expense for each reporting period thereafter. VIRNETX HOLDING CORPORATION (a development stage enterprise) CONDENSED CONSOLIDATED BALANCE SHEETS September30, 2009 December31, 2008 (Unaudited) (Restated) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net — Prepaid expense and other current assets Total current assets Property and equipment, net Intangibles Deferred offering costs — Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Current portion of long-term obligation Derivative liability — Total current liabilities 11,113,389 Long-term obligation, net of current portion Commitments and contingencies Stockholders’ equity (deficit) Preferred stock, par value $0.0001 per share, authorized 10,000,000 shares; issued and outstanding: 0 shares at September 30, 2009 and December 31, 2008, respectively — — Common stock, par value $0.0001 per share, authorized 100,000,000 shares, issued and outstanding:39,750,927 shares at September 30, 2009 and 34,899,985 at December 31, 2008, respectively Additional paid-in capital 26,061,906 Deficit accumulated during the development stage ) ) Total stockholders’ deficit (6,935,139 ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements -4- Index VIRNETX HOLDING CORPORATION (a development stage enterprise) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended September30, 2009 Three months ended September30, 2008 Revenue — royalties $ $ Operating expense Research and development General and administrative Total operating expense ) ) Loss from operations ) ) Interest and other income, net Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding Nine months ended September30, 2009 Nine months ended September30, 2008 For the period August2, 2005 (Date of Inception) to September30, 2009 Revenue — royalties $ $ $ Operating expense Research and development General and administrative Total operating expense ) ) ) Loss from operations ) ) ) Interest and other income, net Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements -5- Index VIRNETX HOLDING CORPORATION (a development stage enterprise) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, 2009 Nine months ended September 30, 2008 Cumulative Period from August 2, 2005 (Date of Inception) to September 30, 2009 Cash flows from operating activities: Net loss $ ) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Depreciation and amortization Changes in assets and liabilities: Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchase of property and equipment ) ) ) Cash acquired in acquisition — — Net cash used in investing activities ) ) ) Cash flows from financing activities: Issuance of notes payable — — Repayment of notes payable — — ) Proceeds from issuance of preferred stock, net of issuance costs — — Proceeds from issuance of restricted stock units — — Proceeds from advance from preferred stockholders — — Proceeds from exercise of options — — Proceeds from convertible debt — — Payment of royalty obligation less imputed interest ) ) ) Proceeds from sale of common stock and warrants, net — Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period — Cash and cash equivalents, end of period $ $ $ Supplemental disclosure of cash flow information: Cash paid during the period for taxes $ $
